         Case 2:19-cr-00262-GMN-DJA Document 51 Filed 12/08/20 Page 1 of 3




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar No. 13644
     SUPRIYA PRASAD
 3   Assistant United States Attorney
     District of Nevada
 4   501 Las Vegas Blvd. So., Suite 1100
     Las Vegas, Nevada 89101
 5   (702) 388-6336
     supriya.prasad@usdoj.gov
 6   Attorneys for the United States

 7                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 8

 9
     UNITED STATES OF AMERICA,                         Case No. 2:19-cr-00262-GMN-DJA
10
                    Plaintiff,                         Protective Order
11
                    v.
12
     JAIME MENDOZA,
13
                    Defendant.
14

15          This matter, having come before the Court by way of the Government’s Motion to

16   Compel Discovery (ECF No. 42) and the Court, having considered the matter and for the

17   reasons stated in the Court’s December 3, 2020 order (ECF No. 50), hereby Orders production

18   of the materials requested in the Motion to Compel and enters the following PROTECTIVE

19   ORDER:

20          1.     The Defendant shall produce any and all reports, raw testing data, scoresheets,

21   worksheets, notes, protocols, test question materials, any result summaries and interpretative

22   reports not already produced related to psychological tests listed on the first page of Dr. Leany’s

23   report dated September 29, 2020, and underlying facts and data supporting Dr. Leany’s opinion

24   (hereby “Protected Material”).
         Case 2:19-cr-00262-GMN-DJA Document 51 Filed 12/08/20 Page 2 of 3




 1          2.     Access to the Protected Material shall be limited to the following individuals: the

 2   defendant, attorneys for all parties, and any personnel that the attorneys for all parties consider

 3   necessary to assist in performing that attorneys’ duties in the prosecution or defense of this case,

 4   including investigators, paralegals, experts, support staff, interpreters, and any other individuals

 5   specifically authorized by the Court (collectively, the “Covered Individuals”).

 6          3.     Without leave of Court, the Covered Individuals shall not:

 7                 a.      make copies for, or allow copies of any kind to be made by any other

 8                         person of the Protected Material in this case or permit dissemination of the

 9                         Protected Material at the Pahrump jail facility, or any other detention

10                         facility where the Defendant is housed, to include leaving a copy of the

11                         Protected Material at any detention facility where the Defendant is

12                         housed;

13                 b.      allow any other person to read, listen, or otherwise review the Protected

14                         Material;

15                 c.      use the Protected Material for any other purpose other than preparing to

16                         defend against or prosecute the charges in the indictment or any further

17                         superseding indictment arising out of this case; or

18                 d.      attach the Protected Material to any of the pleadings, briefs, or other court

19                         filings except to the extent those pleadings, briefs, or filings are filed under

20                         seal.

21          4.     Nothing in this Order is intended to restrict the parties’ use or introduction of the

22   Protected Material as evidence at sentencing or support in motion practice.

23          5.     The parties shall inform any person to whom disclosure may be made pursuant to

24   this order of the existence and terms of this Court’s order.

                                                       2
         Case 2:19-cr-00262-GMN-DJA Document 51 Filed 12/08/20 Page 3 of 3




 1          6.     Should a reasonable need for this protective order cease to exist, on grounds other

 2   than a Covered Individual or some other person violating or circumventing its terms, the

 3   Government will move expeditiously for its dissolution.

 4
     IT IS SO ORDERED:
 5
                                                               December 8, 2020
     _________________________                                 _________________
 6   DANIEL J. ALBREGTS                                        Date
     United States
     United States Magistrate
                   MagistrateJude
                              Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                     3
